 

 

Case 1:19-cv-10582-GBD Document 23...Filed 07/01/20 Page 1 of 4

 

 

 

 

 

 

USDC SDNY _ =
NERA RTITESe  RECTRONCALLY ren
een eee eee |
OUIDA GORDON, Dare ru Dial
Plaintiff. : MEMORANDUM DECISION

 

AND ORDER
-against-

19 Civ. 10582 (GBD)
STOP & SHOP SUPERMARKETS INC.,

Defendant.

GEORGE B. DANIELS, United States District Judge:

Plaintiff Ouida Gordon brings this action against Defendant Stop & Shop Supermarkets
Inc., seeking damages arising out of a slip and fall accident. (Pet. for Removal, Ex. A (Summons
and Compl.) (“Compl.”’), ECF No. 1-1.) Plaintiff originally brought this action in New York State
Supreme Court on July 8, 2019. Ud.) On November 15, 2019, Defendant removed this action to
this Court on diversity grounds. (See Pet. for Removal, ECF No. 1.) Plaintiff now moves to
remand the action for untimely removal. (Mot. to Remand, ECF No. 17.) Plaintiff's motion to
remand is DENIED.

I. PROCEDURAL HISTORY

Plaintiff is a citizen of New York and Defendant is a Delaware corporation with its
principal place of business in Massachusetts. (Pet. for Removal at 2-3.) On October 24, 2019,
Plaintiff served a Bill of Particulars on Defendant, claiming that damages arising from her injuries
exceeded $75,000. (Pet. for Removal, Ex. C (Verified Bill of Particulars to Def.’s Att’y) (“PI.’s
Bills of Particulars”), ECF No. 1-3.)

On November 15, 2019, Defendant filed a notice of removal with this Court on diversity
grounds. (Pet. for Removal.) Because the notice was improperly titled “Petition for Removal”

instead of “Notice of Removal,” the Clerk’s Office notified Defendant via its electronic court filing
Case 1:19-cv-10582-GBD Document 23 Filed 07/01/20 Page 2 of 4

system that it must re-file with the proper title within five days. (Not. to Att’y Regarding Deficient
Pleading, Nov. 18,2019.) Defendant failed to re-file its pleading and the case was administratively
closed without prejudice on November 26, 2019. (Order, ECF No. 8.)

On December 12, 2019, Defendant filed a letter explaining that it had not received the
Clerk’s notice that the original filing was deficient due to a clerical error associated with counsel’s
e-mail address. (See Endorsed Letter, ECF No. 9.) Defendant requested that this Court reopen the
case. (/d.) Subsequently, on December 19, 2019, Chief Judge Colleen McMahon endorsed
Defendant’s letter and administratively re-opened the case, deeming the notice of removal to have
been filed on November 15, 2019. (/d.) On January 13, 2020, Plaintiff moved to remand the
action for untimely removal. (Mot. to Remand.)

Il. LEGAL STANDARD

Under 28 U.S.C. § 1446(a), a defendant may remove an action from state court to federal
court by filing a notice of removal within thirty days after the action becomes removable. See
28 U.S.C. § 1446(a)4b). A diversity case becomes removable when a Bill of Particulars listing
damages reflects that the amount in controversy exceeds $75,000. See id. (c)(3)(A). A notice of
removal is deemed untimely filed where it fails to comply with the district court’s rules, as
interpreted by the Clerk’s Office, or the court itself, within the time limit. See Somlyo v. J. Lu-Rob
Enters., Inc., 932 F.2d 1043, 1047 (2d Cir. 1991). While the thirty-day time limit for filing a
removal is statutory and rigorously enforced, it is not jurisdictional. See id. at 1046. A district
court may still consider an untimely removal and has the inherent discretion to excuse a departure
from its rules in the interest of fairness. Jd. at 1048-49.

“Once a case has been removed to federal court, a party may move to remand the case to

state court.” Shapiro v. Logistec USA, Inc., 412 F.3d 307, 310 (2d Cir. 2005). On a motion to

 
Case 1:19-cv-10582-GBD Document 23 Filed 07/01/20 Page 3 of 4

remand, the “party seeking removal bears the burden of showing that federal jurisdiction is
proper.” Montefiore Med. Ctr. v. Teamsters Local 272, 642 F.3d 321, 327 (2d Cir. 2011) (citation
omitted). The federal removal statute is to be “strictly construed.” Syngenta Crop Prot., Inc. y.
Henson, 537 U.S. 28, 32 (2002).

I. DEFENDANT’S NOTICE OF REMOVAL IS DEEMED TIMELY

This action became removable on October 24, 2019 when Plaintiff served its Bill of
Particulars reflecting the dollar amount sought exceeded $75,000. (See Pl.’s Bills of Particulars.)
Defendant then filed its notice of removal on November 15, 2019—within the thirty-day time
limit. (Pet. for Removal.) This filing, which was titled “Petition for Removal,” was deemed
deficient by the Clerk’s Office solely because it should have been titled “Notice of Removal.”
(Not. to Att’y Regarding Deficient Pleading, Nov. 18, 2019.)

Plaintiff argues that this Court should not excuse Defendant’s failure to correct its
deficiency within the five-day time limit because “‘[a]ny doubt as to .. . timeliness... , regardless
of how trivial, must be resolved against removability.” (Mot. to Remand at 8.) This argument is
without merit. Courts generally excuse a deficiency in filing if it is technical rather than
substantive. See Somlyo, 932 F.2d at 1049; Phoenix Glob. Ventures, LLC v. Phoenix Hotel
Assocs., Ltd., 422 F.3d 72, 76 (2d Cir. 2005) (excusing the plaintiffs failure to comply with
“technical” system requirements in filing a motion to remand); cf Lupo v. Human Affairs Int'l,
Inc., 28 F.3d 269, 274 (2d Cir. 1994) (granting motion to remand because the defendant’s notice
of removal failed to state a proper basis for removal). The rule at issue here—that the removal
document be titled “Notice of Removal” instead of “Petition for Removal”—was merely technical,
rather than substantive, and should be construed liberally.

Courts also consider whether a party’s noncompliance in filing was willful and whether

not excusing it would cause the party to lose a right to which it is entitled. See Contino v. United

3

 

 
Case 1:19-cv-10582-GBD Document 23 Filed 07/01/20 Page 4 of 4

States, 535 F.3d 124, 127 (2d Cir. 2008) (excusing a technical noncompliance because it was not
willful and the appellant would otherwise lose the right to appeal). Here, there is no evidence that
Defendant willfully mistitled the document or purposefully refused to refile within the deadline; it
failed to do so due to a clerical error on counsel’s e-mail address. (Endorsed Letter.) Further,
Defendant would lose its statutory right to seek relief in federal court if the deficiency is not
excused.

For the reasons outlined above, the deficiency in Defendant’s notice of removal is excused
and the removal petition is deemed timely filed.

IV. CONCLUSION
Accordingly, Plaintiff's motion to remand, (ECF No. 17), is DENIED. The Clerk of Court

is directed to close the motion accordingly.

Dated: New York, New York
July 1, 2020

SOPRDERED.
Gs icay, B D arede
GEORG

EP DANIELS
United States District Judge

 
